DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
	Applicant should note that the instant application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

	Claims 49-80 are pending in the instant application.  According to the Amendments to the Claims, filed April 19, 2021, claims 1-48 were cancelled and claims 49-80 were added.

Status of Priority

	This application is a Continuation (CON) of US Application No. 16/460,755, filed July 2, 2019 and now US 10,875,864, which is a Continuation (CON) of US Application No. 16/033,038, filed July 11, 2018 and now US 10,392,392, which is a Continuation (CON) of US Application No. 15/207,224, filed July 11, 2016 and now US 10,047,093, which is a Divisional (DIV) of US Application No. 14/234,109, filed July 7, 2014 and now US 9,416,132, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2012/047685, filed July 20, 2012, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 61/608,028, filed March 7, 2012; b) 61/632,826, filed March 1, 2012; c) 61/632,834, filed July 21, 2011; and d) 61/510,207, filed July 21, 2011.

Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. § 121:
(a) Claim 79, drawn to 6-chloro-3-(3-(trifluoromethyl)phenyl)imidazo[1,2-b]-pyridazine (int-1), classified in class 544, subclass 236; and (b) Claims 69-77, drawn to a process for preparing 6-chloro-3-(3-(trifluoromethyl)phenyl)imidazo-[1,2-b]pyridazine (int-1), classified in class 544, subclass 236.

NOTE: Claims 69 and 79 are generic for Group I.

(a) Claim 80, drawn to 2-(trans-4-aminocyclohexyl)propan-2-ol (int-2), classified in class 564, subclass 462; and (b) Claims 61-68, drawn to a process for preparing 2-(trans-4-aminocyclohexyl)propan-2-ol (int-2), classified in class 564, subclass 462.

NOTE: Claims 61 and 80 are generic for Group II.

Claims 49-60, drawn to a process for preparing 2-((1r,4r)-4-((3-(3-(trifluoro-methyl)phenyl)imidazo[1,2-b]pyridazin-6-yl)amino)cyclohexyl)propan-2-ol (Compound A), classified in class 544, subclass 236.

NOTE: Claim 49 is generic for Group III.

Claim 78, drawn to a process for preparing a hydrochloride salt of 2-((1r,4r)-4-((3-(3-(trifluoromethyl)phenyl)imidazo[1,2-b]pyridazin-6-yl)amino)cyclohexyl)propan-2-ol (Compound A), classified in class 544, subclass 236.

NOTE: Claim 78 is generic for Group IV.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products.  The related inventions are distinct if: (1) the inventions, as recited, are either incapable of use together or may have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions, as recited, are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions, as recited, have a materially different design, mode of operation, function, or effect [Groups I-II].  For example, 6-chloro-3-(3-(trifluoromethyl)-phenyl)imidazo[1,2-b]pyridazine (int-1) [Group I] and 2-(trans-4-aminocyclohexyl)propan-2-ol (int-2) [Group II] are mutually exclusive, possessing different physical properties, chemical functions, class/subclass classifications, etc.  Moreover, the inventions, as recited, do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The following inventions are directed to related processes: I and II; I and III; I and IV;… and III and IV.  The related inventions are distinct if: (1) the inventions, as recited, are either incapable of use together or may have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions, as recited, are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions, as recited, are either incapable of use together or may have a materially different design, mode of operation, function, or effect.  For example, neither of the methods, as recited in claims 49, 61, 69 and 78, respectively, contains identical designs, steps for implementation, or modes of operation.  Consequently, as recited, they are mutually exclusive and require materially different designs.  Moreover, the inventions, as recited, do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The following inventions are directed to an unrelated product and process: I and II; I and III; I and IV; II and III; and II and IV.  Product and process inventions are unrelated if it may be shown that the product may not be used in, or made by, the process. See MPEP § 802.01 and § 806.06.  In the instant case, the product may not be made by the process.  For example, 6-chloro-3-(3-(trifluoromethyl)phenyl)imidazo[1,2-b]pyridazine (int-1) [Group I] may not be made by the process for preparing 2-(trans-4-aminocyclohexyl)propan-2-ol (int-2), as recited in claim 61 [Group II].  Consequently, as recited, they are mutually exclusive and require materially different designs.  Moreover, the inventions, as recited, do not encompass overlapping subject matter and there is nothing of record to show them to be related.
	Restriction for examination purposes, as indicated, is proper because all inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, and/or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and/or (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph.
	The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify any evidence of record showing the inventions to be obvious variants or clearly admit on the record that the inventions are obvious variants.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.
	Applicant is advised that the reply to this requirement to be complete must include: (i) an election of an invention to be examined; and (ii) identification of the claims encompassing the elected invention.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624